Citation Nr: 0018465	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  91-48 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic right hearing loss disability.  

2.  Entitlement to service connection for chronic phlebitis 
residuals.  

3.  Entitlement to service connection for left ear hearing 
loss disability.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to a disability evaluation in excess of 30 
percent for bilateral venous stasis with a history of 
multiple varicosities for the period prior to January 12, 
1998.  

6.  Entitlement to an increased disability evaluation for 
right leg venous stasis with multiple varicosities, currently 
evaluated as 40 percent disabling.  

7.  Entitlement to an increased disability evaluation for 
left leg venous stasis with multiple varicosities, currently 
evaluated as 40 percent disabling.  

8.  Entitlement to an increased disability evaluation for 
cervical spine traumatic arthritis, currently evaluated as 30 
percent disabling.  

9.  Entitlement to an increased disability evaluation for 
left (minor) scapular fibrositis, currently evaluated as 20 
percent disabling.  

10.  Entitlement to a compensable disability evaluation for 
septoplasty residuals.  

11.  Entitlement to an increased disability evaluation for 
lumbar spine degenerative disc disease with L4-5 laminectomy 
residuals, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from April 1969 to 
April 1973; certified active duty from March 1983 to July 
1989; and additional duty with the Mississippi Air National 
Guard and the United States Air Force Reserve.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from an April 1990 rating decision of the Jackson, 
Mississippi, Regional Office (RO) which established service 
connection for bilateral below the knee venous stasis and 
cervical spine traumatic arthritis; assigned noncompensable 
evaluations for those disabilities; determined that new and 
material evidence had not been submitted to reopen the 
veteran's claims of entitlement to service connection for 
hearing loss disability and sinusitis; denied service 
connection for phlebitis, left scapular fibrositis, a 
lumbosacral disability, rhinitis, and hypertension; and 
denied an increased evaluation for the veteran's 
service-connected septoplasty residuals.  In July 1990, the 
RO recharacterized the veteran's bilateral lower extremity 
vascular disability as bilateral below the knee venous stasis 
with a history of multiple varicosities evaluated as 
noncompensable and denied service connection for hemorrhoids.  
In January 1991, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In June 
1991, the RO, in pertinent part, granted service connection 
for L4-5 discectomy residuals; assigned a 20 percent 
evaluation for that disability; granted service connection 
for left (minor) scapular fibrositis and hypertension; 
assigned noncompensable evaluations for those disabilities; 
increased the evaluation for the veteran's bilateral lower 
extremity vascular disability from noncompensable to 10 
percent; and denied service connection for bronchitis.  In 
July 1992, the Board remanded the veteran's claims to the RO 
for additional action.  

In February 1993, the RO, in pertinent part, increased the 
evaluations for the veteran's cervical spine and left (minor) 
scapular disabilities from noncompensable to 10 percent and 
denied service connection for the loss of the senses of taste 
and smell.  In January 1994, the Board granted service 
connection for the loss of the senses of taste and smell and 
remanded the issues of service connection for hearing loss 
disability, sinusitis, phlebitis, hemorrhoids, rhinitis, and 
bronchitis and increased evaluations for venous stasis with a 
history of multiple varicosities, cervical spine traumatic 
arthritis, and left (minor) scapular fibrositis to the RO for 
additional action.  

In November 1995, the RO, in pertinent part, implemented the 
Board's award of service connection for the loss of the 
senses of taste and smell; assigned noncompensable 
evaluations for those disabilities; granted service 
connection for tinnitus; assigned a noncompensable evaluation 
for that disability; and denied service connection for 
peripheral neuropathy.  In April 1996, the RO increased the 
evaluations for the veteran's venous stasis with a history of 
multiple varicosities and cervical spine traumatic arthritis 
from 10 to 30 percent and the evaluation for his left (minor) 
scapular fibrositis from 10 to 20 percent.  In April 1997, 
the RO, in pertinent part, denied an increased evaluation for 
the veteran's lumbar spine disability.  In June 1997, the 
veteran was afforded a hearing before a VA hearing officer.  
In March 1998, the RO recharacterized the veteran's bilateral 
lower extremity vascular disability as right leg venous 
stasis with multiple varicosities evaluated as 20 percent 
disabling and left leg venous stasis with multiple 
varicosities evaluated as 20 percent disabling.  In December 
1998, the Board remanded the veteran's claims to the RO for 
additional action.  

In April 1999, the veteran was afforded a hearing before a VA 
hearing officer.  In July 1999, the RO, in pertinent part, 
granted service connection for right upper extremity 
peripheral neuropathy; assigned a 40 percent evaluation for 
that disability; granted service connection for left upper 
extremity peripheral neuropathy; assigned a 30 percent 
evaluation for that disability; granted service connection 
for right lower extremity peripheral neuropathy and left 
lower extremity peripheral neuropathy; assigned 20 percent 
evaluations for those disabilities; granted service 
connection for recurrent upper respiratory infections; 
determined that the award encompassed the veteran's claims of 
entitlement to service connection for sinusitis, bronchitis, 
and rhinitis; assigned a 10 percent evaluation for that 
disability; determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
phlebitis; increased the evaluation for the veteran's right 
lower extremity vascular disability from 20 to 40 percent; 
increased the evaluation for his left lower extremity 
vascular disability from 20 to 40 percent; recharacterized 
his post-operative lumbar spine disability as lumbar spine 
degenerative disc disease with L4-5 laminectomy residuals 
evaluated as 40 percent; and increased the evaluations for 
his tinnitus and loss of the senses of taste and smell from 
noncompensable to 10 percent disabling.  In December 1999, 
the veteran submitted a notice of disagreement with the 
evaluations assigned for his peripheral neuropathies and 
respiratory disability and concurrently informed the RO in 
writing that he was satisfied with the awards of service 
connection for recurrent respiratory infections evaluated as 
10 percent disabling and 10 percent evaluations for his 
tinnitus, loss of the sense of taste, and the loss of the 
sense of smell.  The veteran has been represented throughout 
this appeal by the American Legion.  

The Board notes that the veteran has expressed his 
satisfaction with the evaluations assigned for his tinnitus 
and loss of the senses of taste and smell.  Therefore, those 
issues are no longer on appeal and will not be addressed 
below.  The veteran has concurrently advanced his agreement 
and his dissatisfaction with the evaluation assigned for his 
upper respiratory disability.  In light of this fact, the 
Board will construe the veteran's December 1999 statement as 
a notice of disagreement and address that issue along with 
his notice of disagreement with the evaluations for his 
peripheral neuropathies in the remand section below.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his lower extremity 
vascular, cervical spine, left shoulder, and nasal septum 
disabilities to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  


FINDINGS OF FACT

1.  In September 1974, the RO denied service connection for 
right ear hearing loss disability.  In September 1974, the 
veteran was informed in writing of the adverse decision and 
his appellate rights.  He did not submit a notice of 
disagreement with the adverse decision.  

2.  The documentation submitted since the September 1974 RO 
decision is relevant and probative of the issue at hand.  

3.  Chronic right ear hearing loss disability was initially 
manifested during active service.  

4.  Right leg post-phlebitic syndrome has been shown to have 
originated during active service.  

5.  Left ear hearing loss disability for VA purposes was not 
manifested during active service, active duty, or at any time 
thereafter.  

6.  Hemorrhoids were not shown during active service/active 
duty.  The record contains no competent evidence attributing 
the veteran's current hemorrhoids to active service/active 
duty.  

7.  The maximum schedular evaluation for cervical spine 
traumatic arthritis is currently in effect.  

8.  The veteran's bilateral lower extremity varicosities have 
been shown to be productive of no more than involvement of 
the saphenous veins above and below the knees, persistent 
edema, stasis pigmentation, intermittent ulceration, and 
involvement of the deep circulation.  

9.  The January 1998 amendment to 38 C.F.R. § 4.104, 
Diagnostic Code 7120 is more favorable to the veteran than 
the prior version of the regulation.  

10.  The veteran's left (minor) scapular fibrositis has been 
shown to be productive of no more than functional limitation 
of motion of the left shoulder to shoulder level due to pain.  

11.  The January 1998 amendment to 38 C.F.R. § 4.97 made no 
substantive changes which would alter the outcome of the 
veteran's claim.  

12.  The veteran's septoplasty residuals have been shown to 
be essentially asymptomatic on repeated examination.  


CONCLUSIONS OF LAW

1.  The September 1974 rating decision denying service 
connection for chronic right ear hearing loss disability is 
final.  New and material evidence sufficient to reopen a 
claim for service connection for chronic right ear hearing 
disability has been presented.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999).  

2.  Chronic right ear hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R.§ 3.303, 3.385 (1999).  

3.  Right leg post-phlebitic syndrome was incurred in active 
duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R.§ 3.303(d) (1999).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left ear hearing loss 
disability.  38 U.S.C.A. § 5107 (West 1991).  

5.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hemorrhoids.  38 
U.S.C.A. § 5107 (West 1991).  

6.  The criteria for a 60 percent evaluation for the 
veteran's bilateral below the knee venous stasis with a 
history of multiple varicosities for the period prior to 
January 12, 1998 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 
(1997).  

7.  The criteria for an evaluation in excess of 40 percent 
for right leg venous stasis with multiple varicosities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (1999).  

8.  The criteria for an evaluation in excess of 40 percent 
for left leg venous stasis with multiple varicosities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 (1999).  

9.  The criteria for an evaluation in excess of 30 percent 
for cervical spine traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5290 (1999).  

10.  The criteria for an evaluation in excess of 20 percent 
for left (minor) scapular fibrositis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5021, 5201 
(1999).  

11.  The criteria for a compensable evaluation for 
septoplasty residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 
6502 (1999).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen Claim for Service Connection

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final and is not subject to revision upon 
the same factual basis except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1999).  

In reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the Court has held that:

[T]he Secretary must first determine 
whether the veteran has presented new and 
material evidence under 38 C.F.R. 
§ 3.156(a)(1998) in order to have a 
finally denied claim reopened under 38 
U.S.C. § 5108.  Second, if new and 
material evidence has been presented, 
immediately upon reopening the claim the 
Secretary must determine whether, based 
upon all the evidence of record in 
support of the claim, presuming its 
credibility, see Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995), the claim as 
reopened (and as distinguished from the 
original claim) is well grounded pursuant 
to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may 
then proceed to evaluate the merits of 
the claim but only after ensuring that 
his duty to assist under 38 U.S.C. § 
5107(a) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203, 206 (1999), 
citing Elkins v. West, 12 Vet. App. 209 
(1999).  


A.  Prior Final RO Decision

In September 1974, the RO denied service connection for right 
ear hearing loss disability upon its determination that the 
veteran's service medical records did not contain a diagnosis 
of hearing loss disability and the report of a recent 
"special audio examination" noted that "all findings were 
entirely within normal limits."  The veteran was informed in 
writing of the adverse decision and his appellate rights in 
September 1974.  He did not submit a notice of disagreement 
with the decision.  

The evidence upon which the September 1974 rating decision 
was formulated may be briefly summarized.  The report of the 
veteran's March 1973 physical examination for service 
separation notes that he exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
25
55

The report of a June 1974 VA audiometric evaluation reflects 
that the veteran exhibited pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The veteran was diagnosed with 
right ear high frequency sensorineural hearing loss 
disability.  

The report of an August 1974 VA examination for compensation 
purposes states that the veteran exhibited pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

B.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (1999) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1999).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the September 1974 rating 
decision consists of additional service medical records 
associated with the veteran's certified period of active duty 
between 1983 and 1989 and other duty; VA clinical and 
examination records; private clinical documentation; the 
transcripts of the hearings on appeal; lay statements; and 
written statements from the veteran.  The report of a May 
1982 Mississippi Air National Guard physical examination for 
enlistment-transfer, the veteran was reported to have a 
history of right ear high frequency hearing loss disability 
since his 1973 physical examination for service separation.  
On examination, the veteran exhibited pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
50

The veteran was diagnosed with right ear high frequency 
hearing loss disability.  

The report of a July 1991 United States Air Force Reserve 
periodic physical examination notes that the veteran 
presented a history of right ear hearing loss disability.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
50

The reports of the May 1982 Mississippi Air National Guard 
and July 1991 United States Air Force Reserve physical 
examinations constitute new and material evidence sufficient 
to reopen the veteran's claim of entitlement to service 
connection for chronic right ear hearing loss disability.  

C.  Service Connection

It is necessary to next determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Winters v. West, 12 Vet. App. 203, 206.  A "well-grounded" 
claim is one which is plausible.  The Board observes the 
reports of the veteran's March 1973 physical examination for 
service separation and January 1991 United States Air Force 
Reserve physical examination renders his claim well-grounded.  
A review of the record indicates that all relevant facts have 
been properly developed.  
Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted above, the veteran was found to exhibit right ear 
hearing loss disability for VA purposes at his March 1973 
physical examination for service separation, June 1974 and 
August 1974 VA audiological evaluations, and the May 1982 
Mississippi Air National Guard physical examination.  At a 
February 1983 Mississippi Air National Guard physical 
examination, the veteran's inservice 1973 diagnosis of right 
ear high frequency hearing loss disability was noted.  On 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5

The veteran was diagnosed with slight right ear high 
frequency hearing loss disability.  

At a March 1987 Mississippi Air National Guard periodic 
physical examination, the veteran's inservice history of 
right ear high frequency hearing loss disability was again 
noted.  On examination, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
10
20

At a January 1990 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  
At the January 1991 hearing on appeal, the veteran testified 
that he had chronic right ear hearing loss disability 
precipitated by his inservice noise exposure to jet engines, 
heavy machinery, and rifle range gunfire.  At a March 1991 VA 
examination for compensation purposes, the veteran exhibit 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
10
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  As reported above, the veteran was 
found to exhibited right ear hearing loss disability for VA 
purposes at his July 1991 United States Air Force Reserve 
periodic physical examination.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran asserts that he incurred chronic right ear 
hearing loss disability for VA purposes as the result of his 
extensive inservice noise exposure.  Service connection is 
currently in effect for tinnitus secondary to inservice noise 
exposure.  The veteran established right ear hearing loss 
disability for VA purposes at his March 1973 physical 
examination for service separation, VA audiological 
evaluations conducted in June and August 1974; his May 1982 
Mississippi Air National Guard physical examination for 
enlistment-transfer; and his July 1991 United States Air 
Force Reserve periodic physical examination.  The veteran was 
not found to exhibit right ear hearing loss disability for VA 
purposes at his February 1983 Mississippi Air National Guard 
physical examination, March 1987 Mississippi Air National 
Guard physical examination, and VA examinations for 
compensation purposes conducted in January 1990 and March 
1991.  While no military or VA physician has addressed the 
apparent fluctuation in the veteran's right ear hearing 
acuity, the clinical documentation of record establishes that 
veteran initially exhibited right ear hearing loss disability 
for VA purposes at his March 1973 physical examination for 
service separation and was found thereafter to exhibit such 
disability on multiple occasions.  Therefore, the Board finds 
that the evidence is in relative equipoise.  Upon resolution 
of reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for chronic 
right ear hearing loss disability.  38 U.S.C.A. § 5107 (West 
1991).  


II.  Service Connection

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the Court of 
Appeals for the Federal Circuit held that the VA has a duty 
to assist only those claimants who have established 
well-grounded claims.  The Court has clarified that the VA 
cannot assist a veteran in developing a claim which is not 
well-grounded.  Morton v. West, 12 Vet. App. 477 (1999).  

Generally, a "well-grounded" claim is one which is 
plausible.  The Court has directed that, in order for a claim 
for service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
required nexus between the inservice and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Once a veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the veteran's initial burden has been met and 
the VA is obligated under 38 U.S.C. § 5107(a) to assist him 
in developing the facts pertinent to his claim.  When a claim 
is determined to be not well-grounded, the VA does not have a 
statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated 
under the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to 
advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran is seeking service connection for phlebitis, left 
ear hearing loss disability, and hemorrhoids.  It is 
necessary to determine if he has submitted a well-grounded 
claim with respect to each of these issues.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran served ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and 
an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d) (1999).  

A.  Phlebitis

A review of the record indicates that the veteran's claim is 
plausible and that all 


relevant facts have been properly developed.  

A May 1988 physical evaluation and a February 1989 written 
statement from Guy T. Vise, Jr., M.D., conveys that the 
veteran complained of calf cramping associated with walking.  
The veteran was diagnosed with right saphenous phlebitis.  At 
the January 1990 VA examination for compensation purposes, 
the veteran presented a history of episodic phlebitis.  He 
clarified that his last bout of phlebitis was in 1988.  On 
examination, the veteran exhibited no active phlebitis.  

At the January 1991 hearing on appeal, the veteran testified 
that he believed that he had active phlebitis.  At the March 
1991 VA examination for compensation purposes, the veteran 
reported a history of phlebitis.  On examination, the 
examiner did not identify any findings consistent with 
phlebitis.  

At an August 1992 VA examination for compensation purposes, 
the veteran presented a history of right thigh superficial 
thrombophlebitis.  A diagnosis of phlebitis was not advanced.  

At a November 1995 VA examination for compensation purposes, 
the veteran again presented a history of right leg phlebitis.  
The examiner commented that the "findings support [a 
diagnosis] of venous insufficiency with post-phlebitic 
syndrome involving [the] greater saphenous system above and 
below the knee bilaterally."  

The veteran was diagnosed with right saphenous phlebitis 
during active duty.  At the November 1995 VA examination for 
compensation purposes, the veteran was found to exhibit a 
symptomatology consistent with right leg post-phlebitic 
syndrome.  In the absence of any evidence to rebut the 
November 1995 VA examination findings reflecting chronic 
phlebitic residuals, the Board concludes that service 
connection for right leg post-phlebitic syndrome is 
warranted.  



B.  Left Ear Hearing Loss Disability

As noted above in the discussion of the veteran's entitlement 
to service connection for right ear hearing loss disability, 
service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

At his March 1973 physical examination for service 
separation, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
15
10

At the June 1974 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
-
10

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

At the August 1974 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
-5
-
5

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  
At his May 1982 Mississippi Air National Guard physical 
examination for enlistment-transfer, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
5
10

At his February 1983 Mississippi Air National Guard physical 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
20

At a March 1987 Mississippi Air National Guard physical 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
0
0

At the January 1990 VA examination for compensation purposes, 
the veteran exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
5
10

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

At the January 1991 hearing on appeal, the veteran testified 
that he had chronic hearing loss disability attributable to 
his inservice noise exposure secondary to jet engine, heavy 
machinery, and rifle range gunfire.  At a March 1991 VA 
examination for compensation purposes, the veteran exhibited 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
0
5

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  

At the July 1991 United States Air Force Reserve physical 
examination, the veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
5
15

The record contains no competent evidence establishing that 
the veteran manifested left ear hearing loss disability for 
VA purposes during his periods of active service and active 
duty or at any time thereafter.  In the absence of evidence 
of current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claim is supported solely by the 
accredited representative's statements and his own testimony 
and statements on appeal.  The Court has held that lay 
assertions of medical causation do not constitute competent 
evidence to render a claim well-grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court has commented that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. 
App. 174, 175 (1991)]), the veteran 
cannot meet his initial burden by relying 
upon his own, or his representative's, 
opinions as to medical matters.  
Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).  

There is no indication that either the veteran or the 
accredited representative is a medical professional.  To the 
extent that the lay statements attempt to question a medical 
diagnosis or other clinical determinations as to the origins 
or existence of the claimed disorder, they may not be 
considered as competent evidence.  Statements as to what the 
veteran may have been told by a physician during or after 
service, standing alone, are insufficient to establish a 
medical diagnosis.  Warren v. Brown, 6 Vet. App. 4, 6 (1993).  

The veteran was not diagnosed with left ear hearing loss 
disability for VA purposes during active service, active 
duty, or at any time thereafter.  Therefore, the Board 
concludes that the veteran's claim for service connection is 
not well-grounded.  Accordingly, the instant claim is denied.  
38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).



C.  Hemorrhoids 

The veteran's service medical records do not refer to 
hemorrhoids.  At the January 1990 VA examination for 
compensation purposes, the veteran complained of periodic 
bright red blood in the stool and anal itching.  On 
examination, the veteran was found to have hemorrhoids.  A 
diagnosis of a "[history] of hemorrhoids" was advanced.  

At the January 1991 hearing on appeal, the veteran testified 
that he had symptomatic hemorrhoids.  At the March 1991 VA 
examination for compensation purposes, the veteran exhibited 
internal hemorrhoids.  

A November 1992 VA physical evaluation states that the 
veteran was diagnosed with external hemorrhoids.  In a June 
1993 written statement, the veteran advanced that his 
hemorrhoids had been symptomatic during active service.  In 
an April 1994 written statement, the veteran clarified that 
his hemorrhoids were initially manifested in late 1988 or 
early 1989.  At the June 1997 hearing on appeal, the veteran 
testified that he experienced intermittently symptomatic 
hemorrhoids during his period of active duty.  

The veteran's service medical records do not reflect any 
complaints of or treatment for hemorrhoids.  The first 
objective clinical documentation of the claimed disorder is 
the report of the January 1990 VA examination for 
compensation purposes.  The veteran asserts that his current 
hemorrhoids were initially manifested during active service.  
The veteran's claim is supported solely by the accredited 
representative's and his own testimony and statements on 
appeal.  The Court has held that lay assertions of medical 
causation do not constitute competent evidence to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Savage v. Gober, 10 Vet. App. 488 (1997); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995).  To the extent that the lay 
statements attempt to question a medical diagnosis or other 
clinical determinations as to the origins of the claimed 
disorder, they may not be considered as competent evidence.  
Statements as to what the veteran may have been told by a 
physician during or after service, standing alone, are 
insufficient to establish a medical diagnosis.  Warren v. 
Brown, 6 Vet. App. 4, 6 (1993).  

As the record lacks competent evidence establishing that an 
etiological relationship exists between the veteran's current 
hemorrhoids and his periods of active service and active 
duty, the Board concludes that the veteran's claim for 
service connection is not well-grounded.  Accordingly, the 
instant claim is denied.  38 U.S.C.A. § 5107 (West 1991).  

The Board acknowledges that it has decided the current appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that he has not been prejudiced by the decision 
herein.  The veteran was denied by the RO.  The Board 
considered the same law and regulations.  The Board merely 
concludes that the veteran did not meet the initial threshold 
evidentiary requirements for a well-grounded claim.  The 
result is the same.  See Meyer v. Brown, 9 Vet. App. 425, 431 
(1996).

D.  Doctrine of Doubt and 38 C.F.R.§ 3.103 (1999)

At the merits stage, there is weighing and balancing of the 
evidence of record.  When addressing whether a claim is 
well-grounded, after establishing the competency of the 
evidence, the veracity of the evidence is accepted.  The 
doctrine of doubt is not applicable where a claim is not 
well-grounded as there is no evidence to weigh or balance.  

It is clear that the VA hearing officers explored the 
possibility of the existence of other relevant evidence.  As 
there is no such outstanding evidence, the provisions of 38 
C.F.R.§ 3.103 (1999) have been met.


III.  Increased Evaluations 

A review of the record indicates that the veteran's claims 
for increased evaluations are plausible and that all relevant 
facts have been properly developed.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  

A.  Lower Extremity Vascular Disabilities 

1.  Historical Review

The February 1989 physical evaluation from Dr. Vise indicates 
that the veteran was diagnosed with right saphenous phlebitis 
and bilateral lower extremity venous stasis.  The report of 
the January 1990 VA examination for compensation purposes 
notes that the veteran was diagnosed with moderate chronic 
bilateral venous stasis with 2+ edema at the ankles; stasis 
dermatitis; brownish pigmentation; and no ulceration or 
active phlebitis.  In April 1990, the RO established service 
connection for bilateral venous stasis and assigned a 
noncompensable evaluation for that disability.  

In July 1990, the RO recharacterized the veteran's bilateral 
lower extremity vascular disability as bilateral venous 
stasis with a history of multiple varicosities evaluated as 
noncompensable.  In June 1991, the RO increased the 
evaluation for the veteran's bilateral lower extremity 
vascular disability from noncompensable to 10 percent 
disabling.  In April 1996, the RO increased the evaluation 
for the veteran's bilateral lower extremity vascular 
disability from 10 percent to 30 percent disabling.  

In March 1998, the RO recharacterized the veteran's bilateral 
lower extremity vascular disability as right leg venous 
stasis with multiple varicosities evaluated as 20 percent 
disabling and left leg venous stasis with multiple 
varicosities evaluated as 20 percent disabling.  In July 
1999, the RO increased the evaluations for the veteran's 
right and left lower extremity vascular disabilities from 20 
to 40 percent.  

2.  Increased Evaluation

On and before January 12, 1998, the Schedule For Rating 
Disabilities directed that a 30 percent evaluation was 
warranted for moderately severe bilateral varicose veins 
involving the superficial veins above and below the knees 
with long saphenous vein varicosities ranging in size from 
one to two centimeters in diameter, symptoms of pain or 
cramping on exertion, and no involvement of the deep 
circulation.  A 50 percent evaluation required severe 
bilateral varicose veins involving the superficial veins 
above and below the knee with long saphenous vein 
varicosities ranging over two centimeters in diameter, marked 
distortion and sacculation, edema, episodic ulceration, and 
no deep circulation involvement.  A 60 percent evaluation 
required pronounced bilateral varicose veins with the 
findings for severe varicose veins and secondary involvement 
of the deep circulation as demonstrated by Trendelenburg's 
and Perthe's tests, ulceration, and pigmentation.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (1997).  

On January 12, 1998, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to vascular disabilities including varicose veins.  Under the 
amended rating schedule, a 20 percent evaluation is warranted 
for varicose veins with persistent edema which is 
incompletely relieved by elevation of the extremity with or 
without beginning stasis pigmentation or eczema.  A 40 
percent evaluation requires persistent edema and stasis 
pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent evaluation requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent evaluation 
requires massive board-like edema with constant pain at rest.  
If more than one extremity is involved, each extremity will 
be evaluated separately and combined using the bilateral 
factor, if applicable.  38 C.F.R. §§ 4.25, 4.26, 4.104, 
Diagnostic Code 7120 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In a precedent opinion dated April 10, 2000, the General 
Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more 
favorable to the veteran.  If so, the retroactive application 
of the amended regulation is governed by 38 U.S.C.A. 
§ 5110(g) (West 1991 & Supp. 1999) which provides that the VA 
may award an increased evaluation based on a change in the 
regulation retroactive to, but no earlier than, the effective 
date of the amended regulation.  In such situations, the 
Board should apply the prior version of the regulation for 
the period prior to the amendment and utilize the amended 
regulation for the period on and after the effective date.  
VAOPGPREC 3-2000 (Apr. 10, 2000).  

The January 1998 amendment provides for the assignment of a 
separate evaluation for each affected extremity which can be 
combined under the provisions of 38 C.F.R.§ 4.25 (1999) and 
then subjected to the bilateral factor under the provisions 
of 38 C.F.R.§ 4.26 (1999).  These provisions render the 
amended diagnostic criteria more favorable to the veteran's 
claim than former criteria.  Therefore, the Board will apply 
the amended regulation on and after its effective date.  

At the January 1990 VA examination for compensation purposes, 
the veteran complained of bilateral lower extremity swelling 
and cramping; occasional deep right thigh pain; and cold 
feet.  The veteran exhibited bilateral venous stasis changes 
"primarily knee and below" including right saphenous vein 
area tenderness, 2+ edema at the ankles, pigmentation, 
dermatitis, and no ulceration.  

At the January 1991 hearing on appeal, the veteran testified 
that he had bilateral varicosities above and below the knees 
which were tender and bulged.  He experienced daily bilateral 
lower extremity pain and swelling associated with prolonged 
periods of standing; lower extremity cramping at night and 
following exertion; and lesions on his legs.  

At the March 1991 VA examination for compensation purposes, 
the veteran complained of right thigh vein pain; bilateral 
lower extremity pain associated with jogging and standing for 
prolonged periods; and bilateral leg cramping after exertion.  
On examination, the veteran exhibited bilateral varicosities 
above and below the knees; a right knee venous lake with a 
maximum diameter of two centimeters; stasis pigmentation; and 
2+ edema at the ankles.  In an undated written statement, the 
veteran asserted that he experienced periodic and slow 
healing lower extremity ulcerations.  

At the August 1992 VA examination for compensation purposes, 
the veteran complained of right superficial medial thigh pain 
and tenderness; bilateral lower extremity swelling; and 
nocturnal bilateral lower extremity cramping.  The VA 
examiner observed bilateral lower extremity varicosities 
above and below the knee which did not exceed six millimeters 
in diameter; moderate stasis pigmentation; 1+ edema of the 
lower extremities; and a rubor on dependency with rapid 
capillary refill of the feet.  A contemporaneous VA Doppler 
study of the lower extremities revealed decreased competency 
of the left lower extremity valves to about the level of the 
popliteal and no competency of the right lower extremity 
valves up to an including the popliteal and slightly 
decreased competency in the groin.  

In a June 1993 written statement, the veteran advanced that 
his bilateral lower extremity vascular disability was 
manifested by bilateral varicosities above and below the 
knees which ranged in diameter from six millimeters to over 
two centimeters; persistent edema; stasis pigmentation; and 
involvement of the deep circulation.  

At the November 1995 VA examination for compensation 
purposes, the veteran complained of bilateral lower extremity 
cramping; swelling on dependency; and poorly healing sores.  
The examiner noted that a venous Doppler study had revealed 
incompetent valves below the popliteal, bilaterally.  On 
examination, the veteran exhibited a tender, tortuous, and 
indurated medial left thigh vein which measured one-half inch 
in diameter; brawny edema about both ankles; stasis 
pigmentation; and no ulcerations.  

In an August 1996 written statement, the veteran clarified 
that, while he did not have any current lower extremity 
ulcerations, he did have scar residuals indicative of 
previous ulcerations.  At the June 1997 hearing on appeal, 
the veteran testified that his bilateral lower extremity 
vascular symptomatology included periodic ulcerations 
evidenced by scar residuals and involvement of the deep 
circulation.  He acknowledged that he had no current 
ulcerations.  At the April 1999 hearing on appeal, the 
veteran reiterated that his bilateral lower extremity 
vascular disability was manifested by persistent edema, 
stasis pigmentation, and periodic ulcerations.  

At the June 1999 VA examination for compensation purposes, 
the veteran complained of chronic bilateral leg pain; 
persistent bilateral lower extremity swelling which was not 
relieved by elevation; and bilateral calf cramping associated 
with climbing stairs.  On examination, the veteran exhibited 
varicosities above and below the knee; 3+ pitting edema at 
the ankles and the legs; dermatitis; pigmentation; and a 
"history of ulcerations."  

The Board observes that the veteran's bilateral lower 
extremity vascular disability has consistently been shown to 
be manifested by chronic bilateral lower extremity pain and 
cramping; involvement of the superficial veins including the 
saphenous veins above and below the knees; varicosities 
ranging up to two centimeters in diameter; persistent edema; 
stasis pigmentation; dermatitis; and involvement of the deep 
circulation.  In turning first to the issue of the veteran's 
entitlement to an evaluation in excess of 30 percent for the 
period prior to the January 12, 1998, the Board finds that 
the veteran's disability clearly merits assignment of an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).  In light of the clinical 
evidence of involvement of the deep circulation, 
pigmentation, and at least episodic ulceration, the Board 
concludes that the veteran's disability picture most closely 
approximates the criteria for a 60 percent evaluation.  
Accordingly, a 60 percent evaluation for the veteran's 
bilateral venous stasis with a history of multiple 
varicosities for the period prior to January 12, 1998 is 
granted.  This evaluation represents the maximum schedular 
evaluation for varicose veins prior to January 12, 1998.  

In turning to the issues of the veteran's entitlement to 
evaluations in excess of 40 percent for his right leg and 
left leg varicosities under 38 C.F.R. § 4.104, Diagnostic 
Code 7120 as amended, the Board notes that the veteran has 
acknowledged that his lower extremity vascular disabilities 
are manifested by episodic rather than persistent ulceration.  
The clinical record does not reflect any findings reflecting 
active lower extremity ulceration.  A 60 percent evaluation 
is not warranted in the absence of persistent ulceration.  
Therefore, the Board concludes that the current 40 percent 
evaluations adequately reflect the disability pictures 
associated with the veteran's right and left lower extremity 
venous stasis with multiple varicosities.  

B.  Cervical Spine

1.  Historical Review

The May 1988 physical evaluation and February 1989 written 
statement from Dr. Vise convey that the veteran was involved 
in December 1987 and January 1988 motor vehicle accidents and 
injured his cervical spine.  The report of the January 1990 
VA examination for compensation purposes states that the 
veteran exhibited a range of motion of the cervical spine of 
flexion to 45 degrees, extension to 45 degrees, rotation to 
50 degrees, and deviation to 40 degrees; a pulling sensation 
between the shoulders; and no radiation with compression.  In 
April 1990, the RO established service connection for 
cervical spine traumatic arthritis and assigned a 
noncompensable evaluation for that disability.  

The report of the September 1992 VA examination for 
compensation purposes relates that the veteran exhibited a 
range of motion of the cervical spine of flexion to 40 
degrees, extension to 15 degrees, and bilateral lateral 
turning to 60 degrees with pain on extremes of motion; 
generalized paracervical tenderness; and no muscle spasm.  
The veteran was diagnosed with cervical spine injury 
residuals including chronic cervical syndrome.  In February 
1993, the RO increased the evaluation for the veteran's 
cervical spine traumatic arthritis from noncompensable to 10 
percent disabling.  

The report of the November 1995 VA examination for 
compensation purposes indicates that the veteran exhibited a 
range of motion of the cervical spine of flexion to 5 
degrees, extension to 10 degrees, rotation to the right to 
approximately 10 to 15 degrees, and rotation to the left to 
approximately 5 to 10 degrees with pain with pain; cervical 
paraspinous tenderness; and no definite spasm.  In April 
1996, the RO increased the evaluation for the veteran's 
cervical spine arthritis from 10 to 30 percent.  

2.  Increased Evaluation

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Severe limitation of motion of the cervical segment of the 
spine warrants a 30 percent evaluation.  38 C.F.R. Part 4, 
Diagnostic Code 5290 (1998).  

The veteran is currently in receipt of the maximum evaluation 
for cervical spine traumatic arthritis under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5290 
(1999).  The Board finds that the assigned diagnostic code is 
squarely on point and any resort to other diagnostic codes 
would be inappropriate.  Indeed, service connection is 
already in effect for lumbar degenerative disc disease and 
there is no evidence of a cervical vertebral fracture.  
Therefore, an evaluation in excess of 30 percent for cervical 
spine traumatic arthritis is not warranted.  

The Board has specifically considered the provisions of AB v. 
Brown, 6 Vet. App. 35 (1993), Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995) and Johnston v. Brown, 10 Vet. App. 80 
(1997).  The Board is bound by the rating schedule and the 
veteran is in receipt of the maximum evaluation for this 
particular disability.  The Court has established that it 
follows that a claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 6 
Vet. App. 35 (1993).  It also follows that there is no case 
in controversy when the maximum evaluation has been assigned.  
The potential applicability of 38 C.F.R. § 3.321 was 
addressed in the introduction.

C.  Left Shoulder 

1.  Historical Review

The report of the veteran's March 1973 physical examination 
for service separation reflects that he was right-handed.  
The May 1988 physical evaluation from Dr. Vise indicates that 
the veteran injured his left shoulder in his December 1987 
motor vehicle accident.  The veteran was diagnosed with left 
scapular fibrositis and myofascial syndrome.  The report of 
the January 1990 VA examination for compensation purposes 
relates that the veteran exhibited left trapezius muscle 
tenderness and a full range of motion of the left shoulder.  
In June 1991, the RO established service connection for left 
(minor) scapular fibrositis and assigned a noncompensable 
evaluation for that disability.  In February 1993, the RO 
increased the evaluation for the veteran's left shoulder 
disability from noncompensable to 10 percent.  In April 1996, 
the RO increased the evaluation for the veteran's left 
shoulder disability from 10 to 20 percent.  

2.  Increased Evaluation 

The Schedule For Rating Disabilities does not specifically 
address fibrositis.  In such situations, it is permissible to 
evaluate the veteran's service-connected disability under 
provisions of the rating schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization, and 
symptomatology.  38 C.F.R. § 4.20 (1999).  The Board finds 
that fibrositis is most closely analogous to myositis as both 
disorders are productive of similar muscle inflammation.  

Myositis is to be evaluated as degenerative arthritis on the 
basis of limitation of motion of the affected part or parts.  
38 C.F.R. § 4.71a, Diagnostic Code 5021 (1999).  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  A 
20 percent disability evaluation is warranted for limitation 
of motion of the minor arm to the shoulder level or to a 
point midway between the side and shoulder level.  A 30 
percent evaluation requires that motion be limited to a point 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (1999).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the January 1991 hearing on appeal, the veteran testified 
that he experienced left shoulder muscle pain which was 
distinguishable from his cervical spine pain.  He stated that 
it felt as if he had a knot in his left shoulder muscles.  In 
an undated written statement, the veteran advanced that he 
experienced significant pain associated with movement of the 
left shoulder.  He stated that he used a TENS unit secondary 
to his left shoulder pain.  
At the September 1992 VA examination for compensation 
purposes, the veteran was noted to be using a TENS unit over 
the left scapular area.  On examination, the veteran 
exhibited a full range of motion of the left shoulder with 
significant left medial scapular pain and generalized 
tenderness to palpation over the area of insertion of the 
levator scapular muscle.  The veteran was diagnosed with mild 
left media scapular region fascial pain syndrome.  

VA clinical documentation dated between March and December 
1993 indicates that the veteran complained of chronic left 
shoulder pain.  At the April 1996 VA examination for 
compensation purposes, the veteran exhibited a range of 
motion of the left shoulder of abduction to 80 degrees, 
forward flexion to 65 degrees, backward extension to 45 
degrees, external rotation to 70 degrees, and internal 
rotation to 65 degrees; nodulation; and irregular tension 
upon palpation of the left trapezius muscle.  

At the June 1999 VA examination for compensation purposes, 
the veteran complained of left shoulder pain associated with 
turning his head.  On examination, the veteran exhibited an 
active range of motion of the left shoulder of abduction to 
90 degrees and flexion to 120 degrees without pain; a passive 
range of motion of the left shoulder of abduction to 140 
degrees, flexion to 140 degrees, extension to 30 degrees, 
external rotation to 90 degrees, and internal rotation to 80 
degrees with moderate to marked pain; left trapezius muscle 
pain; tight muscles and conductive tissues; and no left 
shoulder joint tenderness or crepitation.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's left (minor) scapular fibrositis has 
been shown at the most recent VA examination of record to be 
productive of significant left shoulder muscle pain and 
associated limitation of motion of the shoulder.  Such 
findings warrant the assignment of at least a 20 percent 
evaluation under the provisions of Diagnostic Code 5201.  
While the veteran's left shoulder pain and discomfort clearly 
limit his use of the left shoulder, the veteran has been 
observed on the most recent examination to be able to raise 
his left upper extremity to 120 degrees, a point above 
shoulder level, without objective evidence of pain or other 
discomfort.  The veteran's left shoulder disability has not 
been observed to either actually or functionally limit 
movement of the left upper extremity to a point 25 degrees 
from the side.  In the absence of such findings, the Board 
concludes that the current 20 percent evaluation adequately 
reflects the veteran's left shoulder disability picture.  38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5021, 5201 (1999).  

D.  Septoplasty Residuals

1.  Historical Review

A May 1971 Air Force treatment record notes that the veteran 
was diagnosed with a septal spur, a deviated septum, and 
associated airway obstruction.  A September 1971 Air Force 
hospital summary indicates that the veteran underwent a 
septoplasty secondary to his deviated septum.  The report of 
the veteran's March 1973 physical examination for service 
separation conveys that he exhibited minimal nasal septum 
deviation and clear airways.  The report of a March 1974 VA 
examination for compensation purposes notes that the veteran 
exhibited no nasal abnormality.  In April 1974, the RO 
established service connection for septoplasty residuals and 
assigned a noncompensable evaluation for that disability.  

2.  Increased Evaluation 

On and before October 7, 1996, traumatic nasal septum 
deflection with only slight symptoms warranted a 
noncompensable evaluation.  A 10 percent evaluation required 
that the deflection result in marked breathing space 
interference.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  
Nasal scars manifested by obvious disfigurement warranted a 
10 percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 
6504 (1996).  

On October 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to deviated septum residuals.  Under the amended rating 
schedule, a 10 percent evaluation is warranted for traumatic 
nasal septum deflection with fifty percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).  Nasal 
scars with obvious disfigurement warrant a 10 percent 
evaluation or may be evaluated under the provisions of 38 
C.F.R. § 4.118, Diagnostic Code 7800 (1999).  38 C.F.R. 
§ 4.97, Diagnostic Code 6504 (1999).  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R.§ 4.31 (1999).  

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  The 10 percent evaluation may be increased to 
30 percent if there is marked discoloration, color contrast, 
or the like in addition to tissue loss and cicatrization.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (1999).  

The June 1999 amendment made no substantive changes which 
would alter the outcome of the veteran's claim.  As neither 
version of the rating schedule is more favorable to outcome 
of the veteran's claim, the Board will apply the amended 
regulation.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

At the January 1990 VA examination for compensation purposes, 
the veteran complained of chronic nasal problems including 
post-nasal drip and blockage of one or both nasal passages.  
On examination, the veteran exhibited a very straight nasal 
septum and no internal or external nasal structure 
abnormalities.  The veteran was diagnosed with mild vasomotor 
rhinitis.  

At the January 1991 hearing on appeal, the veteran testified 
that he experienced chronic impaired breathing following his 
inservice septoplasty.  At the March 1991 VA examination for 
compensation purposes, the veteran was again found to exhibit 
a "relatively" straight nasal septum and no nasal structure 
abnormalities.  The veteran was again diagnosed with 
vasomotor rhinitis.  

A July 1992 VA treatment record indicates that the veteran 
complained of nasal airway obstruction for years.  On 
examination, he exhibited slight right nasal deviation.  

At an August 1992 VA examination for compensation purposes, 
the veteran denied any nasal obstruction.  On examination, 
the veteran exhibited a very straight nasal septum and no 
internal or external nasal structure abnormalities.  

An October 1992 VA treatment record reflects that the veteran 
complained of intermittent nasal stuffiness.  On examination, 
the veteran exhibited a straight nasal septum and an 
edematous right inferior turbinate which was obstructing the 
airway.  An impression of allergic rhinitis with inferior 
turbinate hyperplasia was advanced.  VA clinical 
documentation dated in October 1992 indicates that the 
veteran underwent a bilateral inferior turbinate reduction.  
He was subsequently observed to exhibit a mild bilateral 
nasal valve collapse.  

At the June 1999 VA examination for compensation purposes, 
the veteran again exhibited a "relatively" straight nasal 
septum and no internal or external nasal structure 
abnormalities.  He was diagnosed with chronic vasomotor 
rhinitis.  

The veteran's septoplasty residuals have been shown to be 
essentially asymptomatic on repeated examination.  The 
veteran's nasal septum has been described as "relatively" 
straight.  No chronic internal or external nasal structure 
abnormalities have been identified secondary to the veteran's 
septoplasty residuals.  The veteran's nasal complaints arise 
principally from his service-connected recurrent upper 
respiratory infections including vasomotor rhinitis.  In the 
absence of any current impairment associated with his 
septoplasty residuals, the Board concludes that a compensable 
evaluation is not warranted.  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection 
for chronic right ear hearing loss disability is granted.  
Service connection for chronic right ear hearing loss 
disability is granted.  Service connection for right leg 
post-phlebitis syndrome is granted.  Service connection for 
left ear hearing loss disability is denied.  Service 
connection for hemorrhoids is denied.  A 60 percent 
evaluation for bilateral below the knee venous stasis with a 
history of multiple varicosities for the period prior to 
January 12, 1998 is granted subject to the laws and 
regulations governing the award of monetary benefits.  An 
increased evaluation for right leg venous stasis with 
multiple varicosities is denied.  An increased evaluation for 
left leg venous stasis with multiple varicosities is denied.  
An increased evaluation for cervical spine traumatic 
arthritis is denied.  An increased evaluation for left 
(minor) scapular fibrositis is denied.  An increased 
evaluation for septoplasty residuals is denied.  


REMAND

Initially, the Board observes that the veteran has submitted 
a notice of disagreement with the initial evaluations 
assigned for his service-connected recurrent upper 
respiratory infections and peripheral neuropathies.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  

The veteran asserts the record supports assignment of an 
evaluation in excess of 40 percent for his post-operative 
lumbar spine degenerative disc disease.  He has submitted a 
timely notice of disagreement with the assignment of a 40 
percent evaluation for his right upper extremity peripheral 
neuropathy, a 30 percent evaluation for his left upper 
extremity peripheral neuropathy, a 20 percent evaluation for 
his right lower extremity peripheral neuropathy, a 20 percent 
evaluation for his left lower extremity peripheral 
neuropathy, and a 10 percent evaluation for his recurrent 
upper respiratory infections.  The RO did not subsequently 
issue either a statement of the case or a supplemental 
statement of the case to the veteran and his accredited 
representative which addressed those issues.  The Court has 
directed that where a veteran has submitted a timely notice 
of disagreement with an adverse decision and the RO has not 
subsequently issued a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

The Court has indicated that claims involving the concurrent 
evaluation of neurologic impairment associated with 
intervertebral disc syndrome (degenerative disc disease) and 
peroneal nerve impairment require detailed assessment of the 
apparent overlapping symptomatologies.  Bierman v. Brown, 6 
Vet. App. 125 (1994).  Therefore, the Board finds the issues 
of increased evaluations for the veteran's right and left 
lower extremity neuropathies to be inextricably intertwined 
with the certified issue of an increased evaluation for his 
post-operative lumbar degenerative disc disease.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
accredited representative which addresses 
the issues of the veteran's entitlement 
to increased evaluations for his 
recurrent upper respiratory infections 
and right upper extremity, left upper 
extremity, right lower extremity, and 
left lower extremity peripheral 
neuropathies.  

2.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for lumbar spine degenerative 
disc disease with L4-5 laminectomy 
residuals with express consideration of 
the Court's decision in Bierman v. Brown, 
6 Vet. App. 125 (1994).  

3.  The parties are informed that if 
there is an intent to appeal, there is a 
duty to submit a timely and adequate 
substantive appeal.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

